DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the amendment filed 11/17/2021. 

Status of Claims
Claims 1, 3-4, 7-10, 13-15, 18-21 are pending; of which claims 1, 3-4, 7-10, 13-15, 18-21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pedro F. Suarez, Reg. No. 45,895 on 2/11/2022.
	
The application has been amended as follows:

including instructions that, when executed by at least one computing device, are configured to cause the at least one computing device to at least:
initiate, at an object-oriented application at the at least one computing device, a transfer of object data for an application object between the object-oriented application and a relational database that is separate from the object-oriented application, wherein the object-oriented application and the relational database are implemented within a multi-tenant architecture for providing instances of the object-oriented application to a plurality of tenants, wherein the object-oriented application at the at least one computing device includes a mapping engine configured to initiate the transfer of the object data, an object metadata structure, and a tenant identifier to memory of the object-oriented application and/or to the relational database; 
determine, at the object-oriented application based on a tenant table and the tenant identifier of a tenant of the plurality of tenants, that field level data encryption is enabled for the object data owned by the tenant;
examine, at the object-oriented application and in response to the determination that field level data encryption is enabled, the object metadata structure of the application object, including field level metadata defining an encryption attribute for a field of the application object, wherein the object-oriented application at the at least one computing device includes a metadata examination engine to examine the object metadata structure by at least traversing a graph of the object metadata structure to determine during runtime whether field level encryption is enabled for at least the field of the application object; and
execute, at the object-oriented application and based on the encryption attribute being enabled, an encryption-related operation on the field level data of the field of the application object in conjunction with the transfer of the object data, wherein the encryption-related operation comprises 

Claim 3.  (Currently Amended) The non-transitory computer-readable storage medium 

Claim 4.  (Currently Amended) The non-transitory computer-readable storage medium 

Claim 7.  (Currently Amended) The non-transitory computer-readable storage medium 

Claim 8.  (Currently Amended) The non-transitory computer-readable storage medium 

Claim 9.  (Currently Amended) The non-transitory computer-readable storage medium 
examine an object metadata structure of the application object including performing the encryption-related operation on second field level data of the second field in response to determining that the complex field type is identified as encryptable.

Claim 10.  (Currently Amended) A method of executing instructions stored on a non-transitory computer-readable storage medium using [[at the]] at least one computing device, the method comprising:
initiating, at an object-oriented application at the at least one computing device, a transfer of object data for an application object between the object oriented application and a relational database that is separate from the object-oriented application, wherein the object-oriented application and the relational database are implemented within a multi-tenant architecture for providing instances of the object-oriented application to a plurality of tenants, wherein the object-oriented application at the at least one computing device includes a mapping engine configured to initiate the transfer of the object data, an object metadata structure, and a tenant identifier to memory of the object-oriented application and/or to the relational database; 

examining, at the object-oriented application and in response to the determining that field level data encryption is enabled, the object metadata structure of the application object, including field level metadata defining an encryption attribute for a field of the application object, wherein the object-oriented application at the at least one computing device includes a metadata examination engine to examine the object metadata structure by at least traversing a graph of the object metadata structure to determine during runtime whether field level encryption is enabled for at least the field of the application object; and
executing, at the object-oriented application and based on the encryption attribute being enabled, an encryption-related operation on the field level data of the field of the application object in conjunction with the transfer of the object data, wherein the encryption-related operation comprises encryption of the field level data, decryption of the field level data, or a combination thereof, and wherein the object-oriented application at the at least one computing device includes an encryption engine to execute the encryption-related operation on the field level data of the field to provide encryption-related operation during the transfer to, or storage at, the relational database that is separate from the object-oriented application.

Claim 21.  (Currently amended) The non-transitory computer-readable storage medium 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In reaching a conclusion of obviousness, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight. So long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. However, Examiner acknowledges that in this case, such a conclusion of obviousness would be unreasonable, as the relied upon prior art merely teaches individual elements of the claims. While arguments can be made for the combination of references individually, as a whole, it would be unlikely for a person of ordinary skill in the art to combine all the references into a single invention. For at least this reason, claim 1, as well as corresponding claims 10 and 15, is allowable. 
The nearest prior art of record, Calahan (PGPUB 2017/0206362) teaches initiating, at an object-oriented application, a transfer of object data between the application and a database (e.g. paragraph 17, 20, 34, 43), in a multi-tenant architecture (e.g. paragraph 18, 34), determining at the application that field level data encryption is enabled for the object data (e.g. paragraph 55-58, 69-70), examining at the application an object metadata structure of the application object, including field level metadata defining an encryption attribute for a field of the application object (e.g. paragraph 69-72), and executing an encryption-related operation on the field level data in conjunction with the transfer of the object data, comprising encryption of the data, decryption, or a combination thereof (e.g. paragraph 69-72).
	Mohan et al (PGPUB 2017/0279689) teaches, in a multi-tenant architecture (e.g. paragraph 9), determining at an application based on a tenant table and based on a tenant identifier of a tenant of a plurality of tenants, that data encryption is enabled (e.g. paragraph 9, 24, 26).

	Klein et al (PGPUB 2015/0379299) teaches a metadata examination engine configured to examine the object metadata structure by traversing a graph of the object metadata structure to determine during runtime whether certain options are enabled for one or more fields of an application object (e.g. paragraph 31, 37).
	Khimich et al (PGPUB 2013/0297654) teaches a mapping engine configured to interface between an object-oriented application and a relational database (e.g. paragraph 5, 30, Fig. 2).
	While each of the above references teaches individual elements of Applicant’s claimed invention, it is the Examiner’s opinion that a person of ordinary skill in the art would not apply all of the references in combination to achieve the same invention.  Therefore, claims 1, 10, and 15, and their corresponding dependent claims, are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491